Citation Nr: 1242211	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-49 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service from December 1941 until September 1945 and from June 1947 until March 1964.  The Veteran died in February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate shows that he died due to prostate cancer with metastasis, due to or as a consequence of "old age."

2.  At the time of the Veteran's death, service connection was in effect for residuals of gastrectomy with mild dumping syndrome, evaluated as 20 percent disabling, residuals of an appendectomy, evaluated as noncompensable, and a chronic ligamentous strain of the left foot, evaluated as noncompensable.

3.  The Veteran was a confirmed participant of Operation DOMINIC I.  

4.  According to the Defense Threat Reduction Agency, the Veteran's participation in Operation DOMINIC I could have resulted in radiation doses not more than 18 rem external gamma dose, and 0.5 rem neutron.  The internal committed dose to the prostate (alpha) was not more than 4.5 rem, and the internal committed dose to the prostate (beta plus gamma) was not more than 2 rem. 

5.  Pursuant to a Memorandum prepared by the VA Chief Public Health and Environmental Hazards Officer the adjusted total prostate dose exposure shall be presumed to have been 40 rem. 

6.  A service connected disability was neither the principal nor a contributory cause of the Veteran's death and there is no competent medical evidence showing that the Veteran's death is otherwise related to service.

7.  The evidence does not demonstrate that the Veteran's death is otherwise related to any event or incident of active service.


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, the VCAA duty to notify was satisfied by way of the June 2007 letter.  The appellant was notified in November 2009 of the disorders for which the Veteran was service connected, and provided explanations of the evidence and information required to substantiate a claim based on a previously service- connected condition; as well as the evidence and information required to substantiate a claim based on a condition not yet service connected.  The claim was readjudicated in October 2012.  

Concerning the duty to assist, the RO has obtained the service treatment records and VA outpatient treatment records.  The appellant submitted lay statements and VA outpatient treatment records in support of her claim.  In connection with the ionizing radiation claim, VA obtained information regarding the Veteran's possible exposure from the Defense Threat Reduction Agency (DTRA), and an administrative decision utilizing a screening worksheet approved by the Under Secretary for Benefits has been obtained.  38 C.F.R. § 3.311 (a)(2) and (b)(1). 

There is no indication that there are additional records that have yet to be requested or that additional examinations are in order.  As such the duty to assist has been fulfilled.  

The Merits of the Claim

The appellant claims entitlement to service connection for the cause of the Veteran's death.  She specifically argues that the Veteran was exposed to radiation during service which caused prostate cancer and ultimately his death.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must deny the appeal. 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1110, 1112, 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was service-connected for residuals of gastrectomy with mild dumping syndrome, evaluated as 20 percent disabling, residuals of an appendectomy, evaluated as noncompensable, and chronic ligamentous strain of the left foot, evaluated as noncompensable.  

The February 2007 death certificate shows that the immediate cause of the Veteran's death was prostate cancer with metastasis, due to or as a consequence of "old age."  No service-connected disability was noted to be the cause of death on the death certificate, and no competent evidence has been submitted to suggest that a service connected disorder caused the Veteran's death.  Hence, service connection for cause of death on a direct basis is not warranted.  Nevertheless, the appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Accordingly, the Board will examine whether the prostate cancer was related to any event or incident of the Veteran's service.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of entitlement to service connection in the context of a claim for the cause of death, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and death.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)(outlining the elements required to establish service connection). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease," i.e., one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease, if the VA Under Secretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service. 

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee.  

Under 38 C.F.R. § 3.309, if a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), service connection will be warranted. 

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation- risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii). 

As defined in 38 C.F.R. § 3.309(d)(3)(i) , the term "onsite participation" means includes presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test during the official operational period of an atmospheric nuclear test.  The operational period for Operation DOMINIC I is from April 25, 1962 until December 31, 1962.  38 C.F.R. § 3.309(d)(3)(iv)(R). 

The list of diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not include prostate cancer.  

The Veteran was a confirmed participant of Operation DOMINIC I.  Service personnel records include a Form DD 1141 that documents exposure to ionizing radiation from April to November 1962 and provided a dose of 0.122.  Subsequent memoranda from the DTRA note the external gamma dose is 18 rem and the adjusted total prostate dose is 40 rem pursuant to a December 2006 Memorandum prepared by the VA Chief Public Health and Environmental Hazards Officer 

In light of his presence at Operation DOMINIC I, the Veteran has met the criteria for a "radiation-exposed Veteran" under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  As noted, however, prostate cancer is not a disease listed at 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  Accordingly, service connection under the presumptive provision of 38 C.F.R. § 3.309 is not warranted.  See 38 C.F.R. § 3.309(d)(2)(i- xxi). 

Entitlement under 38 C.F.R. § 3.311

Pursuant to 38 C.F.R. § 3.311(b), when a Veteran exposed to ionizing radiation subsequently develops a radiogenic disease that manifests within a specified time period, service connection may be warranted if the Under Secretary for Benefits determines that a relationship in fact exists between the disability and the Veteran's exposure to radiation during service. 

Unlike the provisions of 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.311 do not automatically grant service connection upon a finding that the Veteran participated in a radiation risk activity and developed a disease listed in 38 C.F.R. § 3.311(d) within the specified time period.  Rather, this provision concedes the possibility that exposure to ionizing radiation may be an etiological factor for the development of the disease.  The regulation mandates specific development be undertaken to determine whether or not there is a connection between the exposure in service and the disability. 

First, when the Veteran contends the disease is a result of exposure to ionizing radiation in service, 38 C.F.R. § 3.311 mandates that a dose assessment be obtained to estimate the size and nature of the radiation dose.  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  In obtaining this estimate, the VA may refer the claim to an independent expert.  38 C.F.R. § 3.311(a)(3). 

Further development includes submitting the claim for an opinion by the Under Secretary for Benefits provided that it is determined that, inter alia, the Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons.  If any of the prior three requirements were not met, it shall not be determined that the disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1).  Prostate cancer must become manifest 5 years or more after exposure.   38 C.F.R. § 3.311(b)(5)(iv).

In the present case, the Veteran was exposed to ionizing radiation and subsequently developed prostate cancer in approximately 2002, i.e., more than 5 years after his in-service exposure.  Accordingly, a dose estimate based on a detailed review of facts and circumstances specific to the Veteran's service was provided by DTRA in October 2008.  This letter explained that the Veteran's Advisory Board on Dose Reconstruction recommended a screening process for prostate cancer that resulted in maximum doses that were much higher than the doses provided in prior dose assessments.  Based on that process, the DTRA reported that the doses the Veteran could have received during Operation DOMINIC I were not more than external gamma dose 18 rem, external neutron dose of 0.5 rem and internal committed dose to the prostate (alpha) of 4.5 rem and internal committed dose to the prostate (beta plus gamma) of 2 rem.  

Based upon the above facts, the claim was forwarded to the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311 (b)(3) and (c).  A January 2007 letter from the Director of Compensation and Pension Service explained that the Under Secretary for Benefits approved a delegation of authority that allowed the Jackson, Mississippi RO to make determinations on prostate cancer using detailed instructions from a screening procedure developed by DTRA.  A December 2006 memorandum from the Chief Public Health and Environmental Hazards Officer provided instructions for the screening worksheet and indicated that prostate screening doses are based on gamma/beta radiation and had to be adjusted for neutron and alpha radiation.  Accordingly, the adjusted total prostate dose for Pacific Proving Ground cases was 40 rem.  

Using the December 2006 Memorandum, an October 2008 screening worksheet noted that all Pacific Proving Ground cases involving prostate cancers diagnosed 25 years or more after exposure or who were exposed over the age of 25 have adjusted total prostate doses less than the applicable screening doses.  It was therefore unlikely that prostate cancers can be attributed to exposure to ionizing radiation in service.  The worksheet noted the Veteran's radiation exposure was in 1962 and his date of diagnosis was in 2003.  The Veteran was 39 years old at the time he was exposed to radiation and prostate cancer was diagnosed 41 years after his exposure to radiation.  Based upon those facts, the screening panel determined it was unlikely the prostate cancer resulted from radiation exposure during service.  

An October 2008 administrative decision from the Jackson, Mississippi RO reiterated the findings from the worksheet and concluded that there was no reasonable possibility the Veteran's prostate cancer resulted from radiation exposure during service.  

In sum, although the Veteran was exposed to ionizing radiation and developed prostate cancer decades postservice.  The evidence does not reflect a nexus between the two events.  As explained above, 38 C.F.R. § 3.311 does not create a presumption of service connection and a link between the radiation risk activity prostate cancer is required.  Accordingly, service connection for prostate cancer under 38 C.F.R. § 3.311 is not warranted. 

Direct Entitlement

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. Combee, 34 F.3d at 1043-4.  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection. 

In this regard, as noted above, the Veteran had a current disability of prostate cancer as illustrated by VA outpatient treatment records.  The remaining questions, therefore, are whether there is evidence of an inservice occurrence of the disease and medical evidence of a nexus or relationship between the current disability and an inservice disease. 

Service treatment records fail to reflect any complaints, treatment or diagnoses of prostate cancer or any other condition related to the prostate.  For example, examinations dated in September 1943, March 1944, September 1945, June 1950, November 1952, and June 1956 no abnormalities of the genitourinary system. Similarly, the Veteran denied a history of tumor, growth, cyst or cancer on the June 1950 and November 1952 reports of medical history.  The Veteran reported a history of tumor, growth, cyst or cancer on the November 1963 report of medical history, but no further explanation was provided.  Significantly, the November 1963 examination performed prior to the Veteran's retirement from service noted no abnormalities of the genitourinary system and indicated the prostate was normal.  

Further, the competent evidence of record does not demonstrate a link between the Veteran's prostate cancer and any event, incident or diagnosis during service, including the exposure to radiation.

The appellant argues that the Veteran had eighty percent of his stomach removed due to cancer which was diagnosed shortly after discharge in the mid-1960s and suggested the prostate cancer is related to that event.  A review of the service treatment records confirms the Veteran underwent a partial gastrectomy in January 1957; however, the reason for the surgery was gastritis and a peptic ulcer.  There is no competent evidence in the service treatment records that the Veteran was diagnosed with stomach cancer.  Significantly, the Veteran reported 80 percent of his stomach was removed in March 1957 due to a gastrectomy during a November 1973 VA examination.  In reporting this history, the Veteran never suggested he had been diagnosed with stomach cancer in 1957 or at anytime inservice.  Subsequent post-service treatment records also fail to note a prior history of stomach cancer.

As the Veteran was service connected for residuals of a gastrectomy with mild dumping syndrome, the Board considered whether this disorder caused or aggravated prostate cancer.  The competent evidence does not suggest the gastritis, gastrectomy and subsequent dumping system had any link to the Veteran's prostate cancer.  In fact, the only evidence linking the conditions is the appellant's bare assertion.  In this regard, the evidence does not demonstrate that the appellant possess the ability, knowledge, or experience to provide a competent opinion as to the cause of the Veteran's prostate cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Prostate cancer is a complex disorder and determining the cause of such a disorder would involve interpretation of pathology, consideration of other risk factors, and other medical knowledge.  In short, prostate cancer is not a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, lay assertions of as to the etiology of the disorder cannot constitute evidence upon which to grant the claim for service connection. 

As there is no evidence of a prostate disability in service and no link between the prostate cancer and either service or the service-connected residuals of a gastrectomy, service connection is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


